DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/579,615, filed on 12/5/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

While the specification does support twisting not resulting in disconnection (Page 38, lines 7-10 and Page 40, line 30 - Page 41, line 5), it does not suggest possession of a broad ability to prevent disconnection between the syringe and connector as recited in claim 1. One of ordinary skill in the art would appreciate the syringe and connector could be disconnected by other means beyond the twisting disclosed by Applicant, such as with the use of non-twisting forms of manipulation, through the use of tools, or even through destroying the device. None of these scenarios are addressed in the specification. The current claim is broad enough to cover these undisclosed options of disconnection. 

	Claims 2-3 are rejected via their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

	The term “specially designed” in claim 1 is a relative term which renders the claim indefinite. The term “specially designed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the female Luer element is described as having external threads in Applicant’s specification (Page 38, lines 22-25), it is unclear if this feature alone is intended as being analogous to the term “specially designed”, or what other features would be required to be considered “specially designed”.
	In an effort to promote compact prosecution, the term “specially designed female Luer element” is interpreted as a female Luer as described on Page 38, lines 22-25 of Applicant’s specification.

The term “any attempt” in claim 1 is a relative term which renders the claim indefinite. The term “any” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would have been obvious to a person of ordinary skill in the art that certain attempts to twist the device would not necessarily result in endless swiveling such as with a limited amount of force or with the use of tools. The specification does not describe what would be considered such “attempts”. Accordingly, the metes and bounds of the claim cannot be determined.

The term “endless swiveling” in claim 1 is a relative term which renders the claim indefinite. The term “endless” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would have been obvious to a person of ordinary skill in the art that the device would not be capable of completely endless swiveling at least due to mechanical durability. The specification does not describe what amount or manner of swiveling would otherwise be considered “endless”. Accordingly, the metes and bounds of the claim cannot be determined.
   
Claim 1 recites the limitation "an outer housing" in line 4 on Page 44. Claim 1 recites the limitation again in lines 5-6. This second instance should be corrected to --the outer housing-- to avoid confusion in the outer housings being distinct from one another. 

Claim 2 recites the limitation "a housing" in line 23 on Page 44. Claim 2 recites the limitation again in lines 1-2 on Page 45. This second instance should be corrected to --the housing-- to avoid confusion in the outer housings being distinct from one another. 


Claim 2 recites the limitation "the inside wall" in line 22 on Page 44 and lines 1 and 23 on Page 45.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the tip" in line 29 on Page 44.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the teeth" in numerous locations.  There is insufficient antecedent basis for this limitation in the claim as the claim only recites “at least one tooth” previously.

Claim 2 recites the limitation "the attached syringe" in lines 13, 17 and 31 on Page 45.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 and 3 recites the limitations "the top" and “the bottom” of several structures.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the inner wall" in line 8 on Page 46.  There is insufficient antecedent basis for this limitation in the claim.

The pronoun “they” in line 11 of claim 3 should be replaced with the structure being referred to as it is unclear what structures specifically “they” refers to. In an effort to promote compact prosecution, the term “they” is interpreted as “the distal end of the syringe and the proximal end of the housing”.

The pronoun “their” in line 17 of claim 3 should be replaced with the structure being referred to as it is unclear what structures specifically “their” refers to. In an effort to promote compact prosecution, the term “their” is interpreted as referring to the syringe and connector.

The term “sufficient” in claim 3 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what force would or would not be sufficient to achieve the function as claimed. Accordingly, the metes and bounds of the claims cannot be determined.

The above noted informalities should not be taken as an exhaustive list of all such instances. Therefore, it is requested that Applicant review the claims in their entirety for compliance with 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0297453 A1), hereinafter Kim.

Regarding claim 1, Kim discloses a system comprised of a syringe and a connector (Figs. 1 and 2; shows connector 10 and syringe 2; Paragraph 44), wherein;
a proximal end of an outer housing of the connector is a specially designed female Luer element (Figs. 4 and 5 show threads 14 on female Luer 12 described in Paragraph 44) and a distal end of an outer housing of the connector is configured to connect the syringe to a component of a fluid transfer apparatus (Fig. 1 shows the distal end of the connector connecting to several components);
the syringe and the connector being configured to be joined together such that they can be swiveled relative to each other around their common longitudinal axis (Paragraphs 44 and 50 describes how the syringe is attached to the inner member and Paragraphs 48, 51, 54, and 66 describe how the inner member is rotated in the disengaged state or without the removal tool, which would also rotate the attached syringe); and
once connected together, any attempt to twist the syringe or connector relative to each other in either a counterclockwise direction or a clockwise direction will result in endless swiveling about their common longitudinal axis;
	the system characterized in that, once connected together, the syringe cannot be disconnected from the connector (Paragraph 51 and 66 describes rotation in clockwise and counterclockwise directions to prevent removal and how the removal tool is needed to prevent rotation).
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Kim discloses all the structure as claimed. As such, it is capable of rotating and preventing disconnection in the manner as claimed.
  
Allowable Subject Matter
	Claims 2 and 3 are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of the
base claim and any intervening claims. The above 112(b) rejections with specific respect to claims 2 and 3 would need to be thoroughly addressed as well.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The closest prior art drawn to Kim, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claims 2 and 3, which recites features not taught or suggested by the prior art. 
Kim does not explicitly teach having at least one tooth created on a top of a horizontal flange near the bottom of a support structure such that the sloping surfaces of the teeth on both flanges will slide over each other nor the connector comprises a space between the bottom of the teeth… which allows the female Luer element to be lifted the height of this space.
Further, modification of to incorporate such features does not appear obvious and would likely fundamentally change the operation of Kim.
Kim also does not explicitly teach the syringe comprises an upper and lower flange with an annular space between them; and the connector has a housing comprising at least one tooth projecting inwards from near the top of the inner wall of the proximal end of the inner wall such that the tooth is located in the annular space when the syringe and connector are combined.
While Kim does comprise an inwardly facing tooth (Fig. 13, element 76), said tooth would not interface with an annular space of the syringe.
This feature is more closely taught by Segal et al. (US 6,612,624 B1) Fig. 8D, which shows teeth 160’ and annular space 165’, modifying the teeth of Segal to be inward facing would require additional structure beyond the mere reversal of parts and does not appear obvious without the use of hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanders et al. (US 2015/0297881 A1) teaches an analogous rotating syringe connector.
Segal et al. (US 6,612,624 B1) teaches a rotating syringe connector having teeth interfacing with a syringe throat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771